ASSETMARK CODE OF ETHICS AND BUSINESS CONDUCT FOR ASSETMARK, INC. ASSETMARK TRUST COMPANY ASSETMARK BROKERAGE, LLC ARIS WEALTH SERVICES, INC. ALL MUTUAL FUND FAMILIES LISTED IN EXHIBIT A Contents Part One: Policy on Personal Investing 3 I. Introduction 3 II. Sanctions 4 III. Definitions 5 IV. Standards of Business Conduct 8 A. Comply with Policies, Laws, Rules and Regulations 9 B. Disclose and Avoid Conflicts of Interest 10 C. Place the Interests of Clients First 11 D. Avoid Taking Inappropriate Advantage of Your Position 11 E. Avoid Misusing Corporate Assets 11 F. Corporate and Investment Opportunities 12 G. Undue Influence 12 H. Protect and Do Not Disclose Confidential Information 12 I. Conduct Your Personal Securities Transactions in Full Compliance with this Code 13 J. If You Are A Covered Associate, Abide by the Political Contributions Policy 13 K. Your Responsibility to Maintain AssetMark’s Controllership 13 V. Personal Investment Transaction Policies 14 A. Restrictions on Personal Investment Transactions 14 B. Pre-Clearance Requirements for Access Persons 15 VI. Reporting Requirements of Access Persons 17 A. List of Accounts 17 B. Initial Holdings Report 18 AssetMark Code of Ethics and Business Conduct 1 Effective 08/17/2015 C. Quarterly Transactions Reports 18 D. Annual Holdings Report 19 E. Exceptions From Reporting Requirements 20 F. Reporting Requirements of Access Persons Who Resign or are Terminated 21 G. Annual Certification of Compliance with this Code 21 Part Two: Policy Prohibiting Insider Trading 21 I. Who is an Insider? 22 II. What is Material Information? 22 III. What is Nonpublic Information? 23 A. Not Certain if You Have “Inside” Information? 23 B. Penalties for Insider Trading 24 C. Serving as an Officer or Director of a Publicly Traded Company 24 Part Three: Gift & Entertainment Policy 24 I. Applicable Laws and Regulations 25 II. Policy 25 A. General Prohibitions 25 B. Limitations on Giving or Receiving Gifts 25 C. Limitations on Entertainment 25 III. Compliance Procedures 26 A. Providing Policy to Employees 26 B. Annual Certification 26 Part Four: Whistleblower Procedures 26 I. Submission of Complaints 27 II. Reporting of Submissions 27 III. Publication and Amendment of Procedures 27 IV. Contact Information 27 Exhibit A: Reportable Fund List of Mutual Fund Families 28 Exhibit B: Reportable Account Chart for Access Persons 29 Exhibit C: Pre-Clearance Chart for Access Persons 30 AssetMark Code of Ethics and Business Conduct 2 Effective 08/17/2015 Part One: Policy on Personal Investing I.Introduction The AssetMark Code of Ethics and Business Conduct applies to AssetMark, Inc. (“AssetMark”), AssetMark Trust Company (“AssetMark Trust”), AssetMark Brokerage, LLC (“AssetMark Brokerage”), and Aris Wealth Services (“Aris”), (together the “Companies” or “AssetMark”) and the Trusts. As a matter of policy and practice, and consistent with industry best practices and SEC requirements (SEC Rule 204A-1 under the Advisers Act of 1940 and Rule 17j-1 under the Investment Company Act of 1940, applicable to firms that act as investment adviser to a registered investment company), the Companies have adopted a written Code of Ethics (the “Code”) covering all Supervised Persons. The Code is divided into four major parts.Part One contains the Policy on Personal Investing; Part Two contains the Policy Prohibiting Insider Trading; Part Three contains the Gift and Entertainment Policy; and Part Four contains the Whistleblower Procedures. The mutual fund families identified on Exhibit A as the “Trusts” are investment companies registered under the Investment Company Act of 1940, as amended (“1940 Act”). AssetMark is a registered investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and provides investment advisory services to various client accounts.AssetMark Trust provides its custodial services exclusively to AssetMark clients. AssetMark Brokerage acts as the underwriter/distributor of mutual fund shares within the Trusts.Altegris Advisors, LLC (“Altegris”), an affiliate of AssetMark, is a registered investment adviser registered under the Advisers Act providing investment advisory services to the Altegris Family of Mutual Funds, listed in Exhibit A. The Code includes standards of business conduct with which the Companies’ employees are required to comply, and reflects the Companies’ fiduciary duties to the Trusts and Companies’ clients. The Code requires compliance with applicable U.S. federal securities laws and incorporates procedures to implement such compliance.The responsibility for maintenance and enforcement of the Code lies substantially with the Chief Compliance Officer (“CCO”) of AssetMark (as defined in Section III below) and the Trusts.Any violations of the Code must be reported promptly to the CCO. To the extent that this Code imposes obligations on officers, directors, Supervised Persons and Access Persons of the Companies and the Trusts, in addition to those required by Rule 17j-1 and Rule 204A-1, it does so to promote best practices.In doing so, the Companies and the Trustees of the Trusts recognize that a failure to comply with any non-mandatory sections herein should not be construed as a violation of Rule 17j-1 or Rule 204A-1. As we promote our core values of Heart, Integrity, Excellence, and Respect, it is our responsibility to demonstrate compliance with company policy and rules. AssetMark Code of Ethics and Business Conduct 3 Effective 08/17/2015 Prevent compliance problems by · Ensuring that risks associated with the business processes under your management are systematically identiﬁed · Ensuring that policies and procedures are tailored to the particular risk areas within each department or business unit, and are issued and communicated · Providing education and legal counseling to ensure that employees, and, where appropriate, third parties understand the requirements of policies and applicable law Detect compliance problems by · Implementing appropriate control measures in business processes to detect heightened risks · Promoting an effective whistleblower system that permits employees to raise concerns without fear of retaliation · Ensuring that periodic compliance reviews are conducted to assess the effectiveness of the business’ compliance measures and to identify ways of improving them Respond to compliance problems by · Taking prompt corrective action to ﬁx any identiﬁed weaknesses · Taking appropriate disciplinary action · Consulting with legal counsel and making appropriate disclosures to regulators and law enforcement authorities II.Sanctions In response to a violation of any part of this Code, the Companies or the Boards of Trustees of the Trusts may impose such sanctions as they deem appropriate under the circumstances, including, but not limited to, a letter of caution or warning, suspension of personal trading rights, suspension of employment (with or without compensation), civil referral to the Securities and Exchange Commission, criminal referral or termination of employment.Violators may be required to give up any profit or other benefit realized from any transaction in violation of this Code.The following are examples of conduct that may result in discipline: · Actions that violate a policy · Requesting others to violate a policy · Failure to promptly raise a known or suspected violation of a policy · Failure to cooperate in investigations of possible violations of a policy · Retaliation against another employee for reporting an integrity concern · Failure to demonstrate the diligence needed to ensure compliance with AssetMark policies and applicable law AssetMark Code of Ethics and Business Conduct 4 Effective 08/17/2015 Violation of an AssetMark policy or the Code can also mean breaking the law, subjecting you or the Companies to criminal penalties (ﬁnes or jail sentences) or civil sanctions (damage awards or ﬁnes). III.Definitions This section defines the terms used throughout the first three parts of the Code.The terms defined in this section do not apply to the Whistleblower Procedures found in Part Four. ACCESS PERSON:As used in the Code, the term “Access Person” shall mean any Trustee, officer or director (or other person occupying a similar status or performing similar functions) of the Companies or the Trusts.It also includes certain employees, consultants, contractors or interns of the Companies or the Trusts (as further defined below), and any other person who is subject to the supervision and control of the Companies and has access to non-public information regarding any clients’ purchase or sale of securities, or access to non-public information regarding holdings within any Managed Account or Reportable Fund, provides or has access to investment advice to clients on behalf of the Companies, or who makes non-public securities recommendations to clients on behalf of the Companies. If an individual obtains information that may affect his or her access to information as described above, he or she is required to make the CCO aware of this potential change. Should any such individual be deemed to have obtained access to such information, the CCO will inform such individual of the change in his or her access status and reporting requirements. The CCO will maintain a list of all Access Persons. An Access Person is further defined as: Access Person: An employee (including a consultant, contingent worker, or intern) who may be in a position, through their daily activities, to receive advance notice of trades placed in Managed Accounts or Reportable Funds. Unless exempted by the CCO, persons working in Trade Operations, Custody Operations, Reporting, Investment Strategies, Savos Investments, Legal, Compliance, Fund Compliance, Fund Administration, all members of the Executive Management team of AssetMark or the Companies, and all officers that report directly to a member of the Executive Management team of AssetMark or the Companies, including any other person as determined by the CCO, are deemed Access Persons. AUTOMATIC INVESTMENT PLAN:The term “Automatic Investment Plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An Automatic Investment Plan includes a Direct Participation Plan or Dividend Reinvestment Plan.An Automatic Investment Plan may be a Reportable Accountif it holds or is capable of holding Reportable Securities. AssetMark Code of Ethics and Business Conduct 5 Effective 08/17/2015 BENEFICIAL OWNERSHIP:The term “Beneficial Ownership” will be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934.Accordingly, an Access Person will be deemed a “BeneficialOwner” of any security in which the person, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest (i.e., the opportunity to profit directly or indirectly from a transaction in the security).An Access Person will be presumed to have Beneficial Ownership in securities held by the person’s spouse and other immediate family members (children, stepchildren, grandchildren, parents, stepparents, grandparents, siblings, in-laws and adoptive relationships) who share the same household, as well as securities held by a Domestic Partner. In addition, an Access Person will be presumed to have Beneficial Ownership in securities and accounts subject to the person’s direct or indirect influence or control and/or through which the person obtains the substantial equivalent of ownership, such as securities held by a trust in which the person is a trustee or beneficiary, securities held by a partnership in which the person is the general partner, securities held by a corporation in which the person is a controlling shareholder, or any other similar arrangement. Any report required by Part One, Section VI of the Code may include a statement that the report will not be construed as an admission that the person making the report has any direct or indirect Beneficial Ownership in the security to which the report relates. CHIEF COMPLIANCE OFFICER:The CCO is an officer of AssetMark who is specifically designated by the Companies or an officer of the Trusts, or who is specifically designated by the Boards of Trustees of the Trusts, to perform functions pursuant to this Code. DOMESTIC PARTNERSHIP: A person 18 years of age or older who lives in the same residence with an Access Person in an exclusive committed relationship but is neither married nor related. FEDERAL SECURITIES LAWS:As used in the Code, the term “Federal Securities Laws” means the Securities Act of 1933, as amended (the “1933 Act”); the Securities Exchange Act of 1934, as amended (the “1934 Act”); the Sarbanes-Oxley Act of 2002, as amended; the 1940 Act; the Advisers Act; Title V of the Gramm-Leach-Bliley Act, as amended; any rules adopted by the U.S.Securities and Exchange Commission (the “SEC”) under any of these statutes; the Bank Secrecy Act as it applies to investment companies and investment advisers; and any rules adopted thereunder by the SEC, the Department of the Treasury, or the Department of Labor (ERISA). AssetMark Code of Ethics and Business Conduct 6 Effective 08/17/2015 INDEPENDENT TRUSTEE:As used in the Code, the term “Independent Trustee” shall mean any Trustee of the Trusts who is not an “interested person” of the Trusts, as defined in section 2(a)(19) of the 1940 Act. INITIAL PUBLIC OFFERING:The term “Initial Public Offering” means an offering of securities registered under 1933 Act, the issuer of which, immediately before the registration, was not subject to the reporting requirements of sections 13 or 15(d) of the 1934 Act. LIMITED OFFERING:The term “Limited Offering” means an offering that is exempt from registration under the 1933 Act pursuant to section 4(2) or Section 4(6) or pursuant to Rule 504, Rule 505 or Rule 506, thereunder.Limited Offerings may commonly be referred to as private placements.This includes the Altegris private placements, which are required to be pre-cleared by Access Persons. MANAGED ACCOUNT:As used in the Code, the term “Managed Account” means any client account (other than a Reportable Fund)managed by Savos Investments, Investment Strategies, or Aris or any outside investment adviser that AssetMark employs to manage client accounts on its behalf. REPORTABLE ACCOUNT:The term “Reportable Account”, is an account at a broker, dealer, bank or other financial institution over which an Access Person has either direct or indirect ownership, and that holds or is capable of holding Reportable Securities. AssetMark’s 401k and Deferred Compensation Plans are also Reportable Accounts. See Exhibit B for more information. Special Note: A Reportable Accountdoes NOT include an account held directly with an open-end investment company. If any account, other than an AssetMark house account, holds a Reportable Fundas defined below, it is a Reportable Account. REPORTABLE FUND:As used in this Code, a “Reportable Fund” means any of the Trusts and the Altegris Family of Mutual Funds, listed in Exhibit A and any other Fund for which AssetMark, Aris or Altegris serves as an adviser or sub-advisor. REPORTABLE SECURITY:As used in the Code, the term “Reportable Security” shall have the same meaning as the definition of “security” as set forth in section 2(a)(36) of the 1940 Act, which includes the following:any note; stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; collateral-trust certificate; pre-organization certificate or subscription; transferable share; investment contract; voting-trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas or other mineral rights; any put, call, straddle, option or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof). AssetMark Code of Ethics and Business Conduct 7 Effective 08/17/2015 In addition, shares of any exchange-traded products (“ETFs”, “ETNs”, etc.) and closed-end funds, areReportable Securities. Further note, the term “Reportable Security” differs from the definition of security under section 2(a)(36) in that it does NOT include: (a) Direct obligations of the U.S. government; treasuries; (b) Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments (including repurchase agreements); (c) Securities issued by money market funds; (d) Shares of registered open-end investment companies, other than the Reportable Fundsor ETFs; or (e) Shares issued by unit investment trusts that are invested exclusively in one or more open-end funds that are not Reportable Funds. SECURITY HELD OR TO BE ACQUIRED: As used in the Code, a security that is “Held or to Be Acquired” means (1) any security which, within the most recent 15 days (a) is or has been held by the Trusts, or (b) is being or has been considered by the Trusts or the Adviser or a sub-adviser to the Trusts for purchase by the Trusts; and (2) any option to purchase or sell, and any security convertible into exchanged for, such a security. SECURITY BEING CONSIDERED FOR PURCHASE OR SALE:A security is “Being Considered for Purchase or Sale” when a recommendation to purchase or sell has been made or communicated to the person responsible for trading.This includes the Trusts’ “buy” and “sell” orders. SUPERVISED PERSON:As used in this Code, the term “Supervised Person” means any partner, officer, director (or other person occupying a similar status or performing similar functions), or employee and any other persons that the CCO may, in her discretion, deem to be subject to certain provisions of this Code. IV.Standards of Business Conduct The Code reflects the requirements of the Federal Securities Laws, including Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Advisers Act.Each Supervised Person must adhere to the highest standard of professional and ethical conduct and should be sensitive to situations that may give rise to an actual conflict or the appearance of a conflict with our clients’ interests, or have the potential to cause damage to the reputation of the Companies or the Trusts.To this end, each Supervised Person must act in an ethical manner and with integrity, honesty and dignity.Acts of dishonesty including the spreading of rumors about AssetMark, the Trusts, or companies whose securities are held in the Managed Accountsor Trusts, that could manipulate markets or cause harm to the Managed Accounts or the Reportable Funds is strictly prohibited.Moreover, each Supervised Person must exercise reasonable care and professional judgment to avoid engaging in actions that put the image of the Companies or the Trusts or their reputations at risk. AssetMark Code of Ethics and Business Conduct 8 Effective 08/17/2015 While it is not possible to anticipate all instances of potential conflict or unprofessional conduct, the standard is clear that if you are a Supervised Person and have any doubt as to the appropriateness of any activity, you should consult the CCO.In addition, all Supervised Persons must report any violations of this Code promptly to the CCO.Supervised Persons are subject to this Code as prescribed herein. Adherence to the Code is a basic condition of employment or service. A.Comply with Policies, Laws, Rules and Regulations Supervised Persons must comply with all laws, rules and regulations applicable to the operations and business of the Companies and the Trusts as well as internal AssetMark policies.Supervised Persons should seek guidance whenever they are in doubt as to the applicability of any law, rule or regulation regarding any contemplated course of action. As a Supervised Person, you must comply with all applicable Federal Securities Laws.This means that Supervised Persons must NOT: Æ employ any device, scheme or artifice to defraud the Trusts, a Managed Account or any other client of the Companies in any manner; Æ make any untrue statement of a material fact to the Trusts, a Managed Account or any other client of the Companies, or omit to state a material fact necessary in order to make such a statement, in light of the circumstances under which it is made, not misleading; Æ engage in any act, practice or course of business that operates or would operate as a fraud or deceit on the Trusts, a Managed Account or any other client of the Companies; or Æ engage in any manipulative practice with respect to the Trusts, a Managed Account or any other client of the Companies. Competition Laws The competition laws (referred to in the United States as the antitrust laws) are a critical part of the business environment in which AssetMark operates. They govern the day-to-day conduct of AssetMark’s businesses in setting prices and other aspects of purchasing, selling and marketing goods and services. AssetMark is dedicated to compliance with the competition laws in all of its activities. Every employee is responsible for compliance with those laws, as well as for promptly raising concerns about any possible violations to legal counsel, senior management, or through the Whistleblower process. If you have any questions, please consult Legal. AssetMark Code of Ethics and Business Conduct 9 Effective 08/17/2015 Anti-Money Laundering People who are involved in criminal activity may try to “launder” the proceeds of their crimes to hide them or make the proceeds appear legitimate. AssetMark will conduct business only with reputable customers who are involved in legitimate business activities and whose funds are derived from legitimate sources. As required by the applicable regulations, AssetMark Trust currently abides by its AML policy and procedures.Please consult with AssetMark Trust compliance with any questions. B.Disclose and Avoid Conflicts of Interest Each Supervised Person should avoid any conflict of interest with regard to the Adviser and its clients, including the Trusts.A “conflict of interest” occurs when your private or personal interest interferes with the interests of the Adviser and/or the interests of its clients, including the Trusts.You must disclose any conflict of interest that arises in a specific situation or transaction and resolve the conflict before taking any action. AssetMark recognizes and respects that employees may take part in legitimate ﬁnancial, business and other activities outside their jobs. However, those activities must be lawful and free of conﬂicts with their responsibilities as AssetMark employees. Core Requirements · Avoid actions or relationships that might conﬂict or appear to conﬂict with your job responsibilities or the interests of the Companies. · Obtain necessary approvals from your Manager and disclose the activity to Compliance before accepting any position as an ofﬁcer or director of an outside business concern. · Obtain the approval of your manager when accepting a board position with a not-for proﬁt entity, when there may be a Company business relationship with the entity or an expectation of ﬁnancial or other support from the Company. · Disclose your outside activities, ﬁnancial interests or relationships that may present a possible conﬂict of interest (or appearance of a conﬂict) to your manager as well as legal counsel or compliance. Make these disclosures in writing when such a situation arises as well as when asked to complete a Conﬂicts of Interest Questionnaire. Examples of potential conflicts: · Holding a ﬁnancial interest in a company where you could personally affect AssetMark’s business with that company · Taking a part-time job where you may be tempted to spend time on that job during your normal working hours or to use Company equipment or materials AssetMark Code of Ethics and Business Conduct 10 Effective 08/17/2015 · Receiving gifts of greater than nominal value from suppliers, customers or competitors while you are in a position to inﬂuence Company decisions that might affect or appear to affect the outside concern (See “Part Three: Gift & Entertainment Policy” for specific dollar thresholds) · Receiving personal discounts or other beneﬁts from suppliers, service providers or customers not available to the general public or similarly situated employees · Accepting an offer to purchase “friends and family stock” in a company issuing shares through an initial public offering (IPO) if you interface with that company in your business activities (See “Policy on Personal Investing” for your pre-clearance responsibilities) · Directing business to a supplier that is owned or managed by a relative or close friend · Preferential hiring of, direct supervision of, or making a promotion decision about a spouse, relative or close personal friend · A romantic or other personal relationship that may create a conﬂict of interest with the employee’s Company responsibilities or compromise Company interests C.Place the Interests of Clients First All Supervised Persons must avoid serving their own personal interests ahead of the interests of the Trusts or any Managed Account.Every Supervised Person shall notify the CCO of any personal actual or potential conflict of interest or other relationship which may involve the Trusts or any Managed Account, such as the existence of any economic relationship between personal transactions and Securities Held or to Be Acquired by any series of the Trusts or any Managed Account. D. Avoid Taking Inappropriate Advantage of Your Position The receipt of investment opportunities, perquisites or gifts from persons seeking business with the Companies, the Trusts or any Managed Account could call into question the exercise of a Supervised Person’s independent judgment.As a Supervised Person, you may not, for example, use your knowledge of portfolio transactions to profit from the market effect of such transactions or accept gifts of such value as to potentially impair your judgment in selecting brokers or other vendors on behalf of the Companies, the Trusts or any Managed Account. In addition, misusing resources, your position or inﬂuence to promote or assist an outside business or not-for-proﬁt activity is also an example of a possible violation of this standard of business conduct. All Supervised Persons must also comply with the Gift & Entertainment Policy, which is set forth in Part III of this Code. E.Avoid Misusing Corporate Assets In order to provide services to its clients, AssetMark contracts with various outside investment advisers to provide recommendations that AssetMark uses to invest its clients’ assets in the Managed Accounts and the Trusts.These portfolio recommendations are proprietary assets of those outside advisers, and become proprietary assets to AssetMark upon receipt.As a Supervised Person,youmay not use your knowledge of the portfolio construction and transactions effected by AssetMark or a contracted outside adviser to perform portfolio management duties for your own account.For example, a Supervised Person might violate this Code by constructing a substantially similar portfolio to one recommended by a contracted outside adviser.On a more broad scale, you should not misuse the Companies’ resources, intellectual property, time or facilities (including office equipment, e-mail, and computer applications), for personal gain. AssetMark Code of Ethics and Business Conduct 11 Effective 08/17/2015 F.Corporate and Investment Opportunities As a Supervised Person, you may not take personal advantage of any opportunity properly belonging to any Managed Account, the Trusts or AssetMark.For example, you should not acquire Beneficial Ownership in any security of limited availability without first offering the opportunity to purchase such security to AssetMark for the relevant Managed Account or Trusts.On a similar note, you should not personally enrich yourself using opportunities that the Companies could have an interest in that are discovered through the use of your position, the Companies’ information or property. G.Undue Influence As a Supervised Person, you may not cause or attempt to cause any Managed Account or the Trusts to purchase, sell or hold any security in a manner calculated to create any personal benefit to you.If you stand to benefit materially from an investment decision for a Managed Account or the Trusts, and you are making or participating in the investment decision, then you must disclose the potential benefit to those persons with authority to make investment decisions for the Managed Account or the Trusts (or, if you are the investment person with authority to make investment decisions for the Managed Account or the Trusts, to the CCO).The person to whom you report the interest, in consultation with the CCO, must determine whether or not you will be restricted in making or participating in the investment decision. H.Protect and Do Not Disclose Confidential Information Generally, information relating to the investment activities of the Companies, the Trusts and any Managed Account is confidential.Such information shall not be disclosed to any persons other than authorized Supervised Persons.Consideration of a particular purchase or sale of a security for the Trusts or any Managed Account shall not be disclosed except to authorized persons, as appropriate.As a Supervised Person, you may obtain nonpublic information concerning the Trusts or any Managed Account, and you must respect the confidential nature of the information and not divulge it unless specifically authorized by the CCO. AssetMark Code of Ethics and Business Conduct 12 Effective 08/17/2015 Confidential information includes proprietary information and company trade secrets.Supervised Persons should be aware of the broad scope of confidential information and take steps to properly protect all Companies’ confidential information.Clearly marking non-public company information, limiting distribution and refraining from sharing company information with anyone outside of AssetMark or in any external forum are some examples of safeguarding company information.If you should have any specific questions in reference to safeguarding company information, please contact the CCO. Each employee must take care to protect individually identiﬁable consumer information and other sensitive personal information from inappropriate or unauthorized use or disclosure.AssetMark has adopted policies to protect private client and business information and take reasonable steps to ensure compliance with such procedures. · Do not acquire, use, or disclose individual consumer information in ways that are inconsistent with the Companies’ privacy policies or with applicable laws or regulations. · If you have access to individual consumer information, use that information only for authorized business purposes. · Keep secure your business’ records of individual consumer information, including computer-based information. · Consult with legal counsel before establishing or updating any system, process, or procedure to collect, use, disclose, or transmit individual consumer information or ﬁnancial records, or other sensitive personal information. I.Conduct Your Personal Securities Transactions in Full Compliance with this Code Doubtful situations should be resolved in favor of the Trusts or any Managed Account. Technical compliance with the Code’s procedures will not automatically insulate you from scrutiny with regard to any trades that indicate an abuse of fiduciary duties. J.If You Are A Covered Associate, Abide by the Political Contributions Policy AssetMark, as a registered investment adviser, may advise assets of certain government entities and must therefore abide by Rule 206(4)-5 of the Advisers Act. Certain Supervised Persons are also considered Covered Associates, as defined in Rule 206(4)-5, and must disclose political contributions. If you are a Covered Associate, you must abide by the political contributions reporting and pre-clearance requirements as specified in the Political Contributions Policy. K.Your Responsibility to Maintain AssetMark’s Controllership Controllership comprises four elements that each employee is responsible for keeping: (1) compliance with applicable laws, regulations and AssetMark policies; (2) rigorous business processes and controls to ensurethat AssetMark’s physical, ﬁnancial and intellectual property assets are safeguarded; (3) integrity in communications to ensure timely, complete, fair, understandable and accurate reporting of actual and forecasted ﬁnancial information and non-ﬁnancial information in reports and documents that AssetMark submits to its owners or other government agencies and in public communications; (4) preservation of required documents and records, including all documents that are known to be relevant to pending or reasonably foreseeable litigation, audits or investigations. AssetMark Code of Ethics and Business Conduct 13 Effective 08/17/2015 V.Personal Investment Transaction Policies Laws and ethical standards impose duties on the Companies, the Trusts and their Supervised Persons to avoid conflicts of interest between personal investment transactions and the transactions that the Companies make on behalf of their clients.In view of the sensitivity of this issue, it is important to avoid even the appearance of impropriety.The following personal investment transaction policies are designed to reduce the possibilities for such actual or apparent conflicts and/or inappropriate appearances, while at the same time, preserving reasonable flexibility and privacy in personal securities transactions.Except as otherwise noted, restrictions on personal investment transactions apply to all Supervised Persons. A.Restrictions on Personal Investment Transactions As a Supervised Person, unless you are specifically exempt below, the following transactions are prohibited: Ø You may not engage in any conduct or trading activity with respect to a Security Held or to Be Acquired by the Reportable Funds or any Managed Account if that conduct would defraud the Reportable Funds or Managed Accounts or be (or appear to be) a manipulative practice with respect to the Reportable Funds or Managed Accounts, including the market timing of Reportable Funds’ shares or short selling a security when it is held long by any Reportable Fund or Managed Account. Ø
